Per Curiam.
This litigation arose out of a rear-end automobile collision which occurred on August 3, 1972. Plaintiff Hill was driving south on Woodward with his uncle, plaintiff Jim Clayton,1 riding in the back seat. Hill testified that his car had come to a complete stop at a red light when it was struck in the rear by defendant’s cab and pushed forward 10 to 12 feet. Defendant, however, claimed that he had come to a complete stop beind Hill’s vehicle. He indicated that, when the light turned green, Hill began to move forward but then suddenly stopped. Defendant stated that he struck Hill’s vehicle at less than 10 miles per hour but did not push it forward. In any event, the parties stipulated to defendant’s negligence.
Both Hill and Clayton were treated by the same doctor. Hill claimed to have experienced pain in his neck and back and to have had problems moving his head sideways. Clayton experienced shoulder pain. In addition to his medical expenses, Hill lost approximately one month’s wages, totaling $927.
In its verdict, the jury concluded that Hill *553should be paid $1,768 "to cover his X-rays, medical [expenses] and loss of wages”. Clayton was awarded $626 to pay his medical expenses. Neither plaintiff was recompensed for pain and suffering. Plaintiffs’ motion for new trial or additur was denied and they appeal as of right.
GCR 1963, 527 provides for the granting of a new trial on the basis of an inadequate verdict. It provides in pertinent part:
".1 Grounds. A new trial may be granted to all or any of the parties and on all or part of the issues whenever their substantial rights are materially affected, for any of the following causes:
"(4) A verdict which is clearly or grossly inadequate or excessive;
".6 Remittitur and Additur. When a finding is made that the only error in the trial is the inadequacy or excessiveness of the verdict, the court may deny a motion for new trial on condition that within 10 days the non-moving party consents in writing to the entry of judgment of an amount found by the judge to be the lowest or highest amount respectively which the evidence will support. If the moving party appeals, this agreement shall in no way prejudice the party so agreeing, and if he prevails the original verdict may be reinstated by the supreme court.”
Because the question of damages is generally one of fact for the jury, new trial or additur are only appropriate where a verdict is so clearly or grossly inadequate and so contrary to the great weight of the evidence pertaining to damages sustained by the plaintiff as to shock the judicial conscience. Moore v Spangler, 401 Mich 360, 373; 258 NW2d 34 (1977). Further, this assessment is relegated to the discretion of the trial court and *554will not be disturbed on appeal absent a palpable abuse. Id., 372.
In the present case, the trial court denied plaintiffs’ motion when he could not find "that the jury’s verdict was clearly or grossly inadequate or that the jury in any way breached its duty to assess damages in accordance with the evidence presented”. After reviewing the evidence presented below, we conclude that this decision does not represent a palpable abuse of discretion.
Although the parties disputed the precise manner in which the accident occurred, it was a relatively minor collision. Defendant testified that the impact was not even enough to push plaintiff Hill’s vehicle forward. The jury was free to accept this version of the events and conclude that plaintiffs had no resulting pain and suffering. This is not necessarily inconsistent with an award of medical expenses. The jury could have accepted plaintiffs’ claim that medical attention was required without also inferring that Hill and Clayton had demonstrated compensable pain and suffering. It is not our function to arbitrarily substitute our own judgment for that of the jury on this issue, for to do so would be to usurp its role. Stowers v Wolodzka, 386 Mich 119, 140; 191 NW2d 355 (1971). We agree that the resulting verdict was not so clearly and grossly inadequate and contrary to the evidence as to shock the judicial conscience.
Affirmed.

 Plaintiff Jim Clayton died subsequent to the accident of unrelated causes. His estate is represented by the administratrix, Anna Clayton.